IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40567
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MIKE RENA, JR.,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Southern District of Texas
               USDC Nos. B-94-CV-266, B-90-CR-323-13
                         - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellant Mike Rena, Jr., appeals from the district court's

order denying his motion to vacate his sentence, filed pursuant

to 28 U.S.C. § 2255.   He argues that the district court erred in

enhancing his offense level based on his role as a "supervisor,"

under U.S.S.G. § 3B1.1, and in denying an offense role reduction

for acceptance of responsibility, under U.S.S.G. § 3E1.1.

Because claims challenging technical applications of the

Sentencing Guidelines are not cognizable in a § 2255 proceeding,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40567
                               -2-

Rena's arguments are meritless.   United States v. Vaughn, 955

F.2d 367, 368 (5th Cir. 1992).

     AFFIRMED.